In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Werner, J.), entered April 5, 2001, which, upon a jury verdict determining that the accident was not a proximate cause of *423her injuries, and upon the denial of her motion to set aside the verdict, is in favor of the defendants and against her.
Ordered that the judgment is affirmed, without costs or disbursements.
It is well settled that a jury verdict will not be set aside as against the weight of the evidence unless the jury could not have reached its verdict on any fair interpretation of the evidence (see, Mazza v O’Keefe, 275 AD2d 696; Senno v Picture Cars E., 275 AD2d 315; Nicastro v Park, 113 AD2d 129). In view of the conflicting expert opinion as to whether the plaintiff sustained a disc injury as a result of the subject accident, and the evidence that the plaintiff had suffered back injuries in two prior accidents, the jury’s determination that the subject accident was not the proximate cause of the plaintiffs injuries is supported by a fair interpretation of the evidence (see, Senno v Picture Cars E., supra; Syrkett v Burden, 176 AD2d 938; Zapata v Dagostino, 265 AD2d 324; Herring v Hayes, 135 AD2d 684). Feuerstein, J.P., Krausman, Friedmann and Schmidt, JJ., concur.